DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compounds) and the binder of claim 33, the linker of claim 44, and MMAE with traverse in the reply filed on 10 May, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 14 June, 2019.

Claims Status
Claims 33, 37-40, 42, 45-47, and 49-57 are pending.
Claims 33 and 52 have been amended.
Claim 57 is new.
Claims 45-47, and 51 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The provisional rejection of claims 33, 37-40, 42, 49, 50, and 52-56 on the ground of nonstatutory double patenting as being unpatentable over claim 43 of copending Application No. 17/209,519 due to the abandonment of the competing application.

The rejection of claims 33, 37-40, 42, 49, 50, and 52-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter is hereby withdrawn due to argument.

The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the term “about” is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 37-40, 42, 49, 50, and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The question at issue is if applicants have possession of triazole compounds that enhance binding to CAIX proteins on solid tumor tissue compared to variants lacking the triazole (interpreted as improved affinity, based on the plain meaning of the terms used).

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  The limitation at issue constitutes new matter.   Thus, there is no reduction to practice and no disclosure of what structural features are required to meet the claim limitation.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming triazole compounds with enhanced binding to tumor tissue compared to compounds without a triazole.  This requires that the compounds have the functional requirement of enhanced binding compared to compounds without the triazole.  However, applicants have not stated what chemical/physical/structural properties are required to meet that claim limitation, nor is it evident from the prior art.  A person of skill in this field would not be able to judge if a given embodiment met this claim limitation.  In essence, applicants have defined their invention by function.  That is not sufficient to meet the written description requirement.
Applicants have not explained what features are required for the claimed boost in affinity.  It is not merely the triazole, they have repeatedly argued that the triazole plays no role in affinity.  In a declaration on 4 Nov, 2020, applicants show that the compound of claim 50 has identical affinity with an otherwise identical compound lacking the triazole.  A second declaration filed 13 July, 2020 also shows no difference in affinity.  There is nothing in the disclosure or prior art that clearly contradicts these declarations.  A person of skill in the art would reasonably conclude, based on the evidence of record, that the triazole itself does not directly affect binding.
(d) representative number of samples:  Applicants have provided no examples of compounds demonstrated to meet the claim limitation.  Applicants have repeatedly argued that the triazole itself is not sufficient to meet the claim limitation.  Every comparison of record is of compounds that do not meet this claim limitation, and there is no discussion of what is required to meet the claim limitation.  Thus, the claims lack written description.
response to arguments
	Applicants argue that “binding” should be interpreted as tumor accumulation, not affinity, and attempt to show that the claimed compounds have reduced tumor washout.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

Applicants argue that binding should be interpreted as tumor accumulation.  This is not how the term is used in the art.  Pollard (Mol. Biol. Cell (2010) 21 p4061-4067) teaches that binding is the measurement of how well two molecules interact with each other, with affinity the quantitative measurement of binding (p4061, 1st column, 1st paragraph).  Tumor accumulation is a separate but related measurement (Sakahara et al, J. Nucl. Med. (1988) 29 p235-240, abstract).  While applicants are free to redefine “binding” to mean tumor accumulation, they must clearly set forth the special definition of the term in the specification (MPEP 2111.01(IV)).  Applicants have not done this.  Note that it is possible to have tumor accumulation even though there is nothing that actually binds.  Heneweer et al (J. Nucl. Med. (2011) 52 p625-633) talks about the enhanced permeation and retention effect (title), which is where high molecular weight non-targeted (i.e. not binding to anything) drugs and prodrugs accumulate in tissues with increased vascular permeability, such as cancer (p625, 2nd column, 1st paragraph).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 33, 37-40, 42, 49, 50, and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, and claims dependent on it, requires that the triazole enhances binding in tumor tissue compared to compounds lacking the triazole.  However, the test is not defined.  Applicants have in the past argued that reduced tumor washout, as measured by planar reflectance imaging is how binding should be measured (even though this is only indirectly related to binding), but that is not how binding is typically measured, nor is this test described in the claims or the disclosure.  Note that applicants have explicitly stated that a common measure of binding, the affinity constant, does not change when the triazole is added (note declaration of 4 Nov, 2020).  Other parameters of any given test could reasonably change the results; if both ligands are measured on cells at a given concentration, for example, looking to see if one has higher binding than the other at that concentration, could prove flawed if the concentration is in a plateau region for both probes.  Or live cells vs. formaldehyde fixed histology sections; the fixed material cannot internalize receptors and amplify signal due to receptor turnover.  Note that not all tumors express CAIX; Stewart et al (J. Thorac. Oncol. (2014) 9 p675-684) give an example of CAIX histology of a handful of tumors with varied expression levels, including none (fig 1, p679, top of page); this is yet another variable left uncontrolled.
In addition, it is not clear if “compared to sulfonamides or acetazolamides lacking said triazole” is a comparison between two compounds differing only in the triazole, or if the comparison is between a test compound with a triazole and any sulfonamide or acetazolamide without a triazole.  
response to applicant’s arguments
	Applicants argue that they have removed “sulfonamides” from the claim, which overcomes the rejection.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	There are two separate issues in this rejection.  The first is that applicants claim improved binding, but describe this in terms of tumor washout, and, in the current arguments, as tumor accumulation.  Tumor accumulation is a separate concept from binding (Sakahara et al, J. Nucl. Med. (1988) 29 p235-240, abstract), and washout is a separate concept from accumulation (Kostakoglu et al, J. Nucl. Med. (1998) 39 p228-234, title).  Applicants have not argued this portion of the rejection
	The second problem is that it is not clear from the wording if the enhanced binding is measured compared to the same compound without the triazole or any acetazolamide binding agent without triazole.  Applicants have removed the term sulfonamide in describing the comparison compound, but this does not resolve the issue.

second rejection
Claims 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52, and claims dependent on it, require that the compound of claim 50 be stable to hydrolysis in phosphate buffered saline at 37°C.  The problem is that the test is not described.  A compound that is stable for 1 hr may not be for 1 year.  Nor does the claim mention sterility; bacteria are notorious for chewing up chemical compounds.  The degree of hydrolysis that can occur without violating the limitation of stable is not defined (i.e., no hard cutoff).  If a compound meets the limitations under one set of conditions, but not another, it is not clear if the claim limitations are met.
response to applicant’s arguments
	Applicants point to an example in the disclosure to fill in the missing pieces of these claims.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	Applicants point to discussion of stability, but not a definition of the term, to say that this is definite.  However, these limitations are not in the claim itself, and it is improper to import these limitations from the specification to the claims (MPEP 2111.01(II)).  While applicants are free to amend the claim language to include these limitations, they are not automatically read into the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33, from which claim 50 depends, requires that the compound have improved binding compared to a compound without a triazole.  However, applicants have clearly stated (declaration of 4 Nov, 2020) that removing the triazole has no effect on binding affinity; this compound does not meet the claim limitation of claim 33.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
response to applicant’s arguments
	Applicants argue that binding is different than affinity.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	As noted above, affinity is the measurement of binding; this is how the term is used in the art (note Pollard (Mol. Biol. Cell (2010) 21 p4061-4067).  Applicants have not provided any evidence as to why a person of skill in the art would consider a different meaning of this term than the way it is commonly used in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claim 33, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (WO 2013167994, previously cited) in view of Ebbesen et al (WO 2011098610, previously cited) and Richter et al (Bioorg. Med. Chem. Lett. (2010) 20 p3306-3309, previously cited), with evidentiary support from Genega et al (Am. J. Clin. Pathol. (2010) 134(6) p873-879).
Applicants are claiming compounds comprising a moiety that binds to CAIX (carbonic anhydrase IX) comprising the structure:  
    PNG
    media_image1.png
    149
    561
    media_image1.png
    Greyscale
, where the compound has enhanced binding to tumor tissue compared to a compound without the triazole.

	Kandula discusses carbonic anhydrase inhibitors (title), which can be used for treating cancer (paragraph 14).  These have the structure: 
    PNG
    media_image2.png
    207
    295
    media_image2.png
    Greyscale
, similar to applicant’s thiadiazole, where both R1 and R3 can be H (paragraph 9).  Clearly, the sulfonamidyl thiodiazole is the portion that binds to and inhibits the enzyme.  Note that, when R3 = H, the ring is a thiodiazole (paragraph 10), identical to the thiodiazole ring of applicant’s invention – note the compounds of the examples -- 
    PNG
    media_image3.png
    307
    505
    media_image3.png
    Greyscale
, for example.  Note that a number of R2 groups are known to either bind other compounds or are highly reactive, and would be expected to bind other compounds, such as maleic acid 
    PNG
    media_image4.png
    148
    286
    media_image4.png
    Greyscale
disulfide ring structures 
    PNG
    media_image5.png
    178
    341
    media_image5.png
    Greyscale
and biotin 
    PNG
    media_image6.png
    200
    287
    media_image6.png
    Greyscale
 (paragraph 91).  
	The difference between this reference and the instant claims is that this reference does not describe a triazole.
	Ebbesen et al also describes carbonic anhydrase inhibitors (title), also for cancer therapy, diagnosis, and imaging (2nd page, 4th paragraph).  A genus of CAIX inhibitors are described (p3, 1st paragraph), which can be attached to a detectable label for diagnosis or imaging (p10, 3d paragraph).  This reference teaches that CAIX inhibitors can be attached to additional components to target them to a tumor.
	Richter et al discuss making heterodimers via click chemistry (title) which can be used to stimulate and inhibit various signaling cascades involved in cancer (p3306, 1st column, 2nd paragraph).  The cuprous mediated azide-alkyne {3+2] cycloaddition is ideally suited due to the high reactivity and selectivity of the reaction in aqueous media, leading to a triazole linker (p3307, 1st column, 1st paragraph).  Note that several review articles are described discussing this chemistry (p3307, 1st column, 1st paragraph), suggesting that it is well known in the art.  NHS ester chemistry was used to attach an alkyl azide and an alkyl alkyne to amines in the peptides: 
    PNG
    media_image7.png
    342
    617
    media_image7.png
    Greyscale
(fig 1, p3307, bottom of page).  These were reacted with a copper catalyst to form a triazole linker:

    PNG
    media_image8.png
    385
    609
    media_image8.png
    Greyscale
(fig 2, p3308, top of page).  This reference discusses attachment of compounds together using click chemistry.
	Therefore, it would be obvious to label the materials of Kandula with a detectable moiety for imaging, as Ebbesen et al use similar compounds for the same purpose.  As both the compounds of Kandula and the compounds of Ebbesen et al bind to carbonic anhydrase expressed in cancer, an artisan in this field would attempt this process with a reasonable expectation of success.
	Furthermore, it would be obvious to connect the detectable moiety with the click chemistry of Richter et al, as this chemistry is ideally suited for such purposes due to its high reactivity and selectivity.  As this chemistry is well known, as evidenced by the number of review articles discussed by Richter et al, an artisan in this field would attempt this process with a reasonable expectation of success.
	Kandula discusses sulfonamidyl thiodiazole CAIX inhibitors.  Ebbesen et al discusses using CAIX inhibitors to ferry material to tumors, while Richter et al discuss a common attachment method.  This will lead to a detectable moiety attached to a sulfonamidyl thiodiazole via a triazole ring, the same structure as in claim 33 attached to a detectable moiety.  While the references do not discuss binding with and without the triazole, or tumor accumulation, this compound has every structural feature that applicants have stated are required to meet the functional limitations of the claims, rendering obvious claim 33.
	As evidenced by Genega et al (abstract), at least some renal cancers express CAIX, rendering obvious claim 56.
	Claim 57 describes the method used to connect the linkers together.  However, what is claimed is the conjugate, not the method used to connect the pieces.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  This forms the same attachment as the NHS ester chemistry of Richter et al – there is no difference in the resulting structure.  Therefore, even though the method used by Richter et al is different than the method used by applicants, the combination of references still renders obvious claim 57.
response to applicant’s arguments
	Applicants argue that any rejection not based on teaching-suggestion-motivation is based on hindsight, that the suggestion cannot be a problem defined in terms of its solution, that Kandula discusses a large number of compounds, but doesn’t identify what isoform is targeted, that Kandula does not provide evidence that the molecules bind to carbonic anhydrase or inhibit activity, that neither Kandula nor Ebbesen et al discuss acetazolamide and a triazole, that the tests used by Ebbesen et al are in vitro, and may not be relevant to in vivo use, and that Richter et al is limited to connecting peptides.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	Applicants point to a non precedential federal circuit decision to argue that TSM is required to avoid hindsight reasoning and that a problem cannot be defined in terms of its solution.  The problem is that a non-precedential decision should not be relied upon except for how the same panel will rule with an almost identical fact pattern (MPEP 2106.07(a)(I)).  Applicants are trying to use the broad terms of the decision, and have not shown a near identical fact pattern with the patent or application of the court case.  Thus, we must rely upon other court cases, in which the test for hindsight reasoning is that the rejection uses knowledge gleaned only from applicant’s disclosure (MPEP 2145(X)(A)).  Applicants have not pointed to any facet of the rejection that is not found in the cited references.
	Disregarding the fact that this test is based on a non-precedential decision, it is not clear why applicants believe the problem is defined in terms of its solution.  The problem solved is imaging (described by Ebbesen et al), which is accomplished by attaching the thiadiazole sulfonamide to a detectable moiety.  
	Applicants argue that Kandula discuss a large number of compounds.  However, they are, as noted in the rejection, defined by a sulfonamide attached to a thiodiazole, attached to other moieties, including moieties that are commonly used to attach other compounds.  It is not unreasonable to assume that the sulfonamide-thiodiazole is the moiety responsible for carbonic anhydrase inhibition, as that is the only portion of the molecule that is common to the variants.
	Applicants argue that Kandula does not show what is targeted.  The reference clearly states that the compounds bind carbonic anhydrase.  The fact that the author didn’t test this does not invalidate the teachings; prior art is presumed to be enabled (MPEP 2121(I)).  
	Applicants argue that neither Kandula nor Ebbesen et al teach both an acetazolamide and a triazole.  The limitation of a triazole is made up by Richter et al.
	Applicants argue that the tests of Ebbesen et al are not applicable in vivo.  As noted with respect to a previous argument, absent evidence to the contrary, prior art is presumed to be enabled.  The fact that in vitro assays do not always match in vivo results does not overcome this presumption.  If in vitro assays were useless, then all assays would be conducted in vivo, which is not done.
	Finally, applicants argue that Richter et al is limited to connecting peptides.  Applicants have provided no evidence that a person of skill in the art would not use this teaching in a similar application (cancer) that doesn’t use peptides.
	
second rejection
Claim 33, 37-40, 42, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (WO 2013167994, previously cited) in view of Ebbesen et al (WO 2011098610, previously cited), Richter et al (Bioorg. Med. Chem. Lett. (2010) 20 p3306-3309, previously cited) and Vlahov et al (Bioconj. Chem. (2012) 23 p1357-1369, previously cited).

Applicants are claiming compounds comprising a moiety that binds to CAIX (carbonic anhydrase IX) comprising the structure:  
    PNG
    media_image1.png
    149
    561
    media_image1.png
    Greyscale
, where the compound has enhanced binding to tumor tissue compared to a compound without the triazole.  Dependent claims discuss a therapeutic agent attached to this moiety, and describe the linker as an oligomeric species with charges or polar groups that cleaves to release the drug.

The teachings of Kandula, Ebbesen et al, and Richter et al were given above, and will not be repeated here.  Please note that these references render obvious claims 33, 56, and 57.
The difference between these references and the remaining claims is that the references do not discuss attaching a cytotoxic agent or a polar, oligomeric linker to the moiety of claim 33.
Vlahov et al discuss folate-drug conjugates to treat cancer (title).  Note that the concept is very similar to the teaching of Ebbesen et al, where a CAIX inhibitor is used to target a material to a tumor.  This is intended as a modular design (abstract), implying that the various portions of the conjugates can be swapped out.  The design is a folic acid targeting agent, attached to a spacer moiety, attached to a linker system, which is attached to a drug:   
    PNG
    media_image9.png
    113
    306
    media_image9.png
    Greyscale
(scheme 1, p1359, 2nd column, top of page).  The spacer Cys-Asp-Arg-Asp was used to increase solubility, with the Cys thiol group serving as an attachment site for a cleavable linker system (p1359, 2nd column, 3d paragraph).  This side chain was attached to a hydrazine/dithiol self cleaving liner system, which was attached to a drug (p1360, 1st column, 2nd paragraph, continues to 2nd column).  A number of cytotoxic drugs were described, including tubulysin B, an epothione, a maytaninoid, and camptothecin (fig 4, p1361, top of page).  This reference discusses modular binding unit-drug conjugates for treating cancer, with a spacer and a linker to attach the drug to the binding unit.
Therefore, it would be obvious to use the modular systems of Vlahov et al with the binder of Kandula to direct the construct to tumors, as described by Vlahov et al, using the spacer of that reference to increase solubility.  As Vlahov et al discuss this as a modular system, and Ebbesen et al explicitly discuss using CAIX inhibitors to target compounds to tumors, an artisan in this field would attempt this with a reasonable expectation of success.
As noted in the previous rejection under 35 USC 103, it is obvious to attach the compounds of Kandula to other species using the triazole groups of Richter et al.  Vlahov et al discuss attaching a binding element to a tetrapeptide spacer Cys-Asp-Arg-Asp (a polar or charged moiety that is an oligomer comprising from 1 to about 20 monomers selected from natural and non-natural amino acids . . . ) attached to a self cleavable linker (wherein said linker undergoes cleavage in vivo for releasing said drug moiety in an active form) attached to any one of a number of cytotoxic agents.  Thus, the combination of references render obvious claims 37-40 and 42.
response to applicant’s arguments
	Applicants argue that it is improper to extrapolate from the teaching of Ebbesen et al of targeting an imaging agent to a tumor to targeting a therapeutic agent, that the modular design of Vlahov et al is different than that of Ebbesen et al, that there is no evidence from the cited references that addition of a triazole will improve binding, and that a person of skill in the art would not look to Vlhaov et al, as that reference binds to a different receptor.
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	Applicants argue that it is improper to extrapolate a therapeutic agent targeting based on targeting of imaging agents described in Ebbesen et al.  However, in the context of Vlahov et al, which discusses targeting drugs, this is not an extrapolation.
	Applicants argue that the concept of Ebbesen et al’s imaging agents is different from the therapeutic agents of Vlahov et al.  Both references discuss a binding moiety attached to an effector moiety, with the effector moiety described in terms of what it does rather than what it is.  While Vlahov et al describe additional linker and spacer moieties, the concept is the same.  Both references are discussing the well known concept of targeting; it is not prima face obvious that targeting an imaging agent is so different from targeting a therapeutic that extrapolation from one to another, given the teachings of the cited references, is unreasonable.
	Applicants argue that none of the references show that the triazole will improve binding.  The issue is that neither have applicants.  As noted above, applicants have explicitly stated that the triazole does not improve binding.  This limitation is in claim 33, and this limitation was met by the fact that the structure has every component that applicants have stated is required for the functional activity (note the previous rejection under 35 USC 103).
	Finally, applicants argue that a person of skill in the art would not look to Vlahov et al, as that reference targets a different cancer receptor.  This is an argument of non-analogous art.  The test for analogous art is if 1) the cited reference is in the same field of endeavor as the claimed invention; or 2) the reference is reasonably pertinent to the problem faced by the inventor.  Both the claimed invention and Vlahov et al are directed to treatment of cancer.  As they are in the same field of endeavor, this is analogous art.

third rejection
Claim 33, 37-40, 42, 49, 50, and 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula (WO 2013167994, previously cited) in view of Ebbesen et al (WO 2011098610, previously cited), Richter et al (Bioorg. Med. Chem. Lett. (2010) 20 p3306-3309, previously cited), Vlahov et al (Bioconj. Chem. (2012) 23 p1357-1369, previously cited) and Sanderson et al (Clin. Canc. Res. (2005) 11 p843-852, previously cited) with evidentiary support from Genega et al (Am. J. Clin. Pathol. (2010) 134(6) p873-879) and Korkeila et al (Brit. J. Canc. (2009) 100 p874-880).

Applicants are claiming compounds comprising a moiety that binds to CAIX (carbonic anhydrase IX) comprising the structure:  
    PNG
    media_image1.png
    149
    561
    media_image1.png
    Greyscale
, where the compound has enhanced binding to tumor tissue compared to a compound without the triazole.  Dependent claims require an auristatin attached to the moiety of claim 33, and the exact structure 
    PNG
    media_image10.png
    301
    648
    media_image10.png
    Greyscale
, along with various properties of this compound.

The teachings of Kandula, Ebbesen et al, Richter et al, and Vlahov et al were given above, and will not be repeated here.
The difference between the teachings of these references and the remaining claims is that those references don’t teach auristatin or the cleavable linker of claim 50.

Sanderson et al describe a dipeptide linked auristatin-antibody conjugate (title) for treatment of cancer (abstract).  By attaching a binding agent to a toxic compound, the cancer can be treated while reducing untoward toxicity to normal cells and tissues (p843, 2nd column, 1st paragraph).  The structure is the antibody attached to a maleimide-hexanoic acid, attached to a Val-Cit dipeptide attached to a p-amiinobenxyl alcohol (PABA) connected via a carbamate to MMAE (an auristatin):  
    PNG
    media_image11.png
    144
    627
    media_image11.png
    Greyscale
(fig 1, p846, bottom of page).  This same drug-linker, with different antibodies, has been used to treat other cancers (p843, 2nd column, 2nd paragraph); the reference recognizes that changing the targeting agent can change the disorder treated.  This linker was designed for maximum stability in serum, but for efficient drug release by tumor associated cathepsin B (p843, 2nd column, 2nd paragraph and fig 1, p846, bottom of page).  Compared to compounds without the PABA linker, this conjugate had a larger therapeutic window, with almost twice the maximum tolerated dose (p847, 2nd column, 3d paragraph).  In mice, the conjugate cleaved with a half life of about 6 days (p848, 1st column, 1st paragraph), and was over 9 days in cynomolgus monkeys (p848, 2nd column, 2nd paragraph); much longer than disulfide linkers (abstract) such as used by Vlahov et al.  This reference discusses a different linker/drug conjugate with improved stability.
Therefore, it would be obvious to substitute the linker of Sanderson et al for the linker of Vlahov et al, as the linker of Sanderson et al has the properties that Vlahov et al state are important (cleavage at the tumor) but is more stable in serum, as described by Sanderson et al.  As Vlahov et al expressly discusses using a modular approach, where these units can be swapped out, an artisan in this field would make this substitution with a reasonable expectation of success. 
Furthermore, it would be obvious to use the drug of Sanderson et al for the drug of Vlahov et al, as a simple substitution of one known element for another yielding expected results.  As Vlahov et al discuss a similar drug with the same mechanism of action, an artisan in this field would attempt this substitution with a reasonable expectation of success.
This gives a compound with an sulfonamidyl thiodiazole compound attached via a triazole linkage to the peptide sequence Asp-Arg-Asp-Cys connected via a hexylmalemide to Val-Cit-PABA-MMAE, applicant’s elected species, rendering obvious claim 50.
The linker is stable for hours in serum, according to Sanderson et al, so can be reasonably assumed to be stable in buffer, rendering obvious claim 52.
As evidenced by Genega et al (abstract), at least some renal tumors express CAIX, rendering obvious claim 53.
As evidenced by Korkeila et al, at least some colorectal cancers express CAIX (title), rendering obvious claim 54.
This is the same compound, so will necessarily have the same properties, rendering obvious claim 55.
response to applicant’s arguments
	Applicants argue that Sanderson et al is limited to antibody conjugates, that the size of the claimed targeting agent is much smaller and allows for penetration into tissues, that the drug to antibody ratios of Sanderson et al are different than the claimed drug to binding agent ratios, that the combination is based on hindsight reasoning, that the teachings of the references are similar is not sufficient to combine the references, and claim unexpected results of reduced tumor washout and the ability to detect previously undetected metatheses.  
Applicant's arguments filed 4 Oct, 2022 have been fully considered but they are not persuasive.

	The rejection is worded as it is obvious to use the linker and drug of Sanderson et al with the binding agents of the other references, for 1) the advantages of the linker described by Sanderson et al and 2) the drug is used to treat cancer, the same disorder described by the other references.  Applicants argue that the binding agents of the other references are different than the antibody of Sanderson et al, but have not explained why the linker and drug must be used with antibodies, even though they have features that would be useful with other binding agents.  Without such an explanation, these arguments are not persuasive.
	Applicants once again argue that the rejection is based on hindsight reasoning, and once again, fail to point out what part of the rejection is based on information not found in the cited references.
	Applicants argue that similarity of references is not sufficient to combine.  For every modification of the primary reference, a rationale that has been approved by the Supreme Court was used (MPEP 2143(I)).  In other words, the rationale for combining is not merely that the references are similar to each other.
	Finally, applicants argue the alleged unexpected results of improved (decreased) tumor washout and the detection of previously undetected tumors.  As noted in the previous office action, applicants have not actually demonstrated that the addition of the triazole group improves tumor washout; there are no head to head comparisons where the only difference is the triazole group.  Also, as previously noted, it is not clear why the fact that the claimed imaging agent can be used in a method that is better in one regard than some other method (unspecified CT scanning) will render the claims unobvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658